Title: From James Madison to James Monroe, [2 December] 1799
From: Madison, James
To: Monroe, James


Dear Sir
Monday Evening [2 December 1799]
Several of your friends here wish us to possess the document of Dr. Edwards procured by Mr. Dawson. Send it by the next post if you please with any observations you wish to make. L. Smith is appointed our Speaker by a majority of 80 odd vs. 50 odd—& Wirt Clerk by one of 90 odd vs 40 odd. Communicate this to Mr. J. & tell him I have recd. his letter by Mr. R. but cannot answer it now—it being ½ after 8 OC & the mail to close at 9 OC. and this being the first moment of my being apprized. Yrs.
J. M Jr
The D. of Y. defeated in Holland & the Russian Corp[s] of 7000 destroyed.
